Citation Nr: 0304629	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-15 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected status post fractured pelvis with right hip 
pain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had over 8 years active duty service ending in 
June 2001.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2002, 
a statement of the case was issued in August 2002, and a 
substantive appeal was received in September 2002.

The Board notes that in the August 2002 notice of 
disagreement, the veteran appears to be advancing additional 
claims of service connection for a scar on the right buttock 
as well as arthritis of the sacroiliac joint.  In her 
substantive appeal, the veteran also referenced a shortening 
of the right leg due to the disability.  The Board hereby 
refers these matters to the RO for appropriate action.  The 
following decision is limited to the issue of entitlement to 
assignment of a higher rating for the service-connected 
disability which the RO has described for rating purposes as 
status post fractured pelvis with right hip pain.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as status post fractured pelvis with right 
hip pain, is manifested limitation of motion with additional 
functional loss due to pain, weakness, fatigue and in 
coordination resulting in a disability picture, including 
during flare-ups, which more nearly marked hip disability.


CONCLUSION OF LAW

The criteria for entitlement to assignment of a 30 percent 
(but no higher) disability rating for status post fractured 
pelvis with right hip pain have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71(a), Diagnostic 
Code 5255 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The October 2001 RO letter informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised her of the 
types of evidence VA would assist her in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records, including a VA examination 
November 2001.  As the record shows that the veteran has been 
afforded a VA examination in connection with her claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Moreover, no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Since the veteran is appealing the original 
assignment of a disability rating following an award of 
service connection, the severity of her status post fractured 
pelvis with right hip pain is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Moreover, 
38 C.F.R. § 4.59 provides for evaluation of arthritis based 
on limitation of motion due to pain.  

The January 2002 rating decision granted service connection 
for status post fractured pelvis with right hip pain and 
assigned a 20 percent rating effective July 2001.  The 
present appeal involves the veteran's claim that the severity 
of her service-connected status post fractured pelvis 
warrants a higher disability rating.

The veteran's service-connected status post fractured pelvis 
has been rated by the RO under the provisions of Diagnostic 
Code 5255.  There is no Diagnostic Code directly applicable 
to status post fractured pelvis with right hip pain.  When an 
unlisted condition is encountered, it is permissible to rate 
under a closely related disease or injury.  38 C.F.R. § 4.20.  
In the present case, the most appropriate code to use to rate 
a status post fractured pelvis by analogy is Diagnostic Code 
5255, which provides for malunion or impairment of the femur 
with knee or hip disability.  Specifically, it dictates that 
malunion of the femur with moderate knee or hip disability 
warrants a 20 percent rating and malunion of the femur with 
marked knee or hip disability warrants a 30 percent rating.  
A 60 percent rating is warranted if there is a fracture of 
the shaft or anatomical neck of the femur with either a false 
joint or nonunion with use of a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2002). 

Turning to the record, the November 2001 VA examination 
reveals that the veteran reported injuring her hip and pelvis 
in April of 1995.  She complained of pain, stiffness, 
swelling, locking, and abnormal motion of the right hip.  She 
stated that she has a "catch in her hip" whenever she walks 
or bends over and swelling and pain sometimes when she runs.  
She indicated that she has  "distressing" flare-ups daily 
which last for hours.  She also stated that sitting on a hard 
surface, working out, and bending over will cause her to have 
flare ups.

On examination, the physician noted the right hip appeared 
normal with the exception of a well-healed 16 mm. scar 
overlying the posterior aspect.  He noted that there was no 
heat, swelling, effusion, drainage, abnormal movement, 
instability or weakness in the right hip.  Range of motion of 
the right hip consisted of:  120° flexion, 20° extension, 25° 
adduction, 30° abduction without pain, 50° external rotation 
and 40° internal rotation.  The physician noted that during 
abduction, the hip abducted to approximately 30° with 
resistance and then popped loose with an audible pop and pain 
to the patient.  It then abducted to an additional 15°.  The 
physician also noted that range of motion in the right hip is 
limited by stiffness and pain.  X-ray reports revealed 
evidence of an extensive pelvis fracture with posttraumatic 
arthritic changes but did not reveal any fractures or 
abnormalities of the right hip.  The physician's impression 
was healed injury to the right portion of the pelvis with 
residual posttraumatic arthritic changes in the right SI 
joint.

The RO issued a rating decision in January 2002 granting 
service-connected disability for status post fractured pelvis 
with right hip pain rated at 20 percent.  The veteran 
contends in her appeal that her current disability warrants a 
higher disability rating.  After reviewing the totality of 
the evidence, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 20 
percent at this time.

According to the January 2002 examination, the veteran's pain 
free range of motion as compared to normal range of motion 
for the hip is as follows:

NORMAL HIP ROM
VETERAN'S RT. HIP ROM
Extension:  0-30°
Extension:  0-20°
Flexion:  0-125°
Flexion:  0-120°
Adduction:  0-25°
Adduction:  0-25°
Abduction:  0-45°
Abduction:  0-30°
External Rotation:  0-60°
External Rotation:  0-50°
Internal Rotation:  0-40°
Internal Rotation:  0-40°

Based on the pain-free findings, it appears that there is 
only slight to moderate limitation of extension, flexion, 
abduction and external rotation.  However, the Board finds it 
significant that the examiner confirmed the veteran's 
complaints of stiffness and pain.  Moreover, the examiner 
noticed a large pop and pain when the hip was abducted to 
approximately 30 degrees.  The veteran has also reported 
additional functional loss during flare-ups on a daily basis, 
and there is no suggestion from the evidence that her 
assertions in this regard are not credible.  In fact, the 
overall medical evidence clearly shows that the injury and 
resulting surgical procedure were quite serious.  After 
weighing the evidence with special consideration give to the 
evidence of additional functional loss due to pain, weakness, 
fatigue and incoordination, the Board finds that the 
resulting disability picture more nearly approximates marked 
hip disability so as to warrant assignment of a 30 percent 
rating.  The totality of the evidence also shows that the 
degree of disability has been essentially the same during the 
time period contemplated by this appeal.  Accordingly the 
Board finds that a 30 percent rating is warranted effective 
from July 1, 2001.  

However, there is otherwise no basis for finding that a 
rating in excess of 30 percent is warranted.  There is no 
evidence of disability analogous to a fracture with false 
joint or nonunion with use of a brace to warrant the next 
higher rating of 60 percent under Code 5255.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision than rendered herein.




ORDER

Entitlement to a 30 percent rating for status post fractured 
pelvis with right hip pain, effective July 1, 2001, is 
warranted.  To this extent, the appeal is granted.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

